Citation Nr: 1243789	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  09-10 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability (originally claimed as peptic ulcer disease (PUD), gastritis, dyspepsia, and gastroesophageal reflux disease (GERD)).

2.  Entitlement to service connection for a cardiovascular disability, to include mitral valve prolapsed (MVP).

3.  Entitlement to service connection for an upper respiratory disability, to include sinusitis and allergic rhinitis.

4.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active military service from January to June 1978.  He also served in the Texas Army National Guard / United States Army National Guard (ARNG) from June 1977 to January 1992 that included multiple periods of active duty for training (ACDUTRA), from June 18, 1978 to July 2, 1978; June 17, 1979 to July 1, 1979; May 29, 1980 to June 14, 1980; June 14, 1981 to June 28, 1981; July 10, 1982 to July 24, 1982; July 16, 1983 to July 30, 1983; July 7, 1984 to July 21, 1984; July 13, 1985 to July 27, 1985; May 17, 1986 to May 31, 1986; June 27, 1987 to July 11, 1987; June 4, 1988 to June 19, 1988; November 25, 1988 to December 15, 1988; and July 15, 1989 to July 29, 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the claims on appeal.

The Veteran had a hearing before the undersigned Veterans Law Judge in March 2011.  A transcript of that proceeding has been associated with the claims file.

The Veteran's claims were remanded by the Board for additional development in August 2011.  The requested development having been completed, the matter again is before the Board.

The Board notes that the August 2011 remand also included the issue of entitlement to service connection for tinnitus.  In a September 2012 rating decision, the RO granted service connection for the Veteran's tinnitus.  This decision was a complete grant of benefits with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issue is not currently on appeal before the Board.

The Board notes that the Veteran's claim for entitlement to service connection for an upper respiratory disability, to include sinusitis and allergic rhinitis, has been previously styled a claim for entitlement to service connection for sinusitis.  Based on the Veteran's representations as to his symptomatology, the previous adjudications of the claim, and the findings of the March 2012 VA examination report, however, the Board concludes that the Veteran's claim also includes allergic rhinitis.  Therefore, the claim has been restyled as listed above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The record reflects that after the final SSOC the Veteran submitted additional relevant evidence to the Board.  No subsequent SSOC was issued, but this is not necessary because the evidence was accompanied by a waiver of initial review of the evidence by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2012).

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.


FINDINGS OF FACT

1.  A gastrointestinal disability was not shown in service and is not otherwise related to the Veteran's active service; and peptic ulcers (gastric or duodenal) were not manifested to a compensable degree within one year of the Veteran's separation from active service.

2.  A cardiovascular disability was not shown in service and is not otherwise related to the Veteran's active service; and a cardiovascular-renal disease was not manifested to a compensable degree within one year of the Veteran's separation from active service.

3.  An upper respiratory disability was not shown in service and is not otherwise related to the Veteran's active service.

4.  A right ear hearing loss disability was not shown in service and is not otherwise related to the Veteran's active service; and a right ear sensorineural hearing loss disability was not manifested to a compensable degree within one year of the Veteran's separation from active service.


CONCLUSIONS OF LAW

1.  A gastrointestinal disability was not incurred in or aggravated by active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

2.  A cardiovascular disability was not incurred in or aggravated by active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

3.  An upper respiratory disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2012).

4.  A bilateral hearing loss disability was not incurred in or aggravated by active service, and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in December 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced state service organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file, to the extent available.  In that regard, the Board notes that VA treatment records from January 1992 to December 2011 have been determined to be unavailable, despite multiple efforts to obtain such records and notification of their unavailability to the Veteran.  As will be discussed in greater detail below, the August 2011 remand also directed that service treatment records from the Veteran's active duty service, from January 1977 to June 1977, be obtained.  While these records were requested and all records provided by the National Personnel Records Center (NPRC) and the ARNG, no records from January 1977 to June 1977 records were included.  The Veteran and his representative were not specifically notified as to the failure to obtain these records, but the Veteran was notified that VA was seeking his service treatment records and the Veteran has submitted copies of his service treatment records on multiple occasions.  As such, the Board concludes that the Veteran has been adequately notified as to his service treatment records and that a remand to further notify him as to any missing service treatment records would serve no useful purpose.  Private treatment records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claims, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, pursuant to the Board's August 2011 remand directives the Veteran was provided VA examinations for his claims in March 2012.  The examiners considered the Veteran's claims; however as to each claim the applicable examiner opined that the claimed disability was less likely as not related to military service.  As will be discussed in greater detail below, the examiners' opinions were based on review of the claims file and available medical records, the Veteran's reported history, his current symptoms, and a physical examination.  The Board, therefore, finds the VA examination reports to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the delineation of the Veteran's period of active service and ACDUTRA, the association of VA and service treatment records (to the extent available), the provision of March 2012 VA examinations, and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its August 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In reaching that conclusion, the Board acknowledges that the Veteran's periods of inactive duty for training (INACDUTRA) have not been conclusively delineated, as directed by the August 2011 Board remand.  As will be discussed in greater detail below, however, the Veteran would be eligible for service connection only for injuries that were incurred or aggravated during INACDUTRA.  As the Veteran's claimed disabilities do not stem from any claimed injury, but rather as the result of disease processes, the failure to specifically delineate the Veteran's periods of INACDUTRA is not material and a remand to obtain such information is not necessary.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002 & Supp. 2012); 38 C.F.R. § 3.6(a) (2012).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) duty in which the individual concerned was disabled from injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002 & Supp. 2012).  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309 (2012).

The presumption of soundness under 38 U.S.C.A. § 1111 does not apply when (as in this case) a claimant, veteran or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  The presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the presumption of aggravation under 38 U.S.C.A. § 1153 do not apply to ACDUTRA or INACDUTRA service.  Id; see also Acciola v. Peake, 22 Vet. App. 320 (2008); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith, 24 Vet. App. at 47.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.

With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48.

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases, to include peptic ulcers (gastric or duodenal), cardiovascular-renal disease, and sensorineural hearing loss, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2012).  

In the instant case, however, there is no presumed service connection because the above disabilities were not medically diagnosed within one year of discharge from active service and such presumption is not applicable to periods of ACDUTRA.  In addition, the claim file does not include a physical examination report at the onset of the Veteran's ACDUTRA periods when he claims to have aggravated these disabilities.  Thus, the presumption of soundness and presumption of aggravation are not for application in this situation where the claimed injury occurred or was aggravated during ACDUTRA and the evidence does not indicate that a medical examination was made at the start of the relevant period of ACDUTRA.  Therefore, the Board will consider the claim on a direct basis.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).


Gastrointestinal Disability, Upper Respiratory Disability, and Right Ear Hearing Loss

The Veteran claims that he has gastrointestinal, upper respiratory, and right ear hearing loss disabilities that were caused or aggravated by his military service.

As noted above, entrance and separation examinations from the Veteran's 1978 active duty service are not of record.  Medical examination in May 1981 indicated normal evaluation of the sinuses, nose, ears, and abdomen.  The Veteran's hearing acuity in May 1981 did not meet the threshold for a hearing loss disability pursuant to VA regulations.  In a contemporaneous Report of Medical History, the Veteran denied a history of hearing loss, frequent indigestion, stomach trouble, or ear or nose trouble.  In December 1984, the Veteran was diagnosed with bilateral otitis media, which was found not to have been incurred in the line of duty as the Veteran had indicated ongoing problems with and treatment for a "cold" for the previous two weeks.  In July 1985, the Veteran reported pain in the lower right abdomen that was diagnosed as muscle strain.  In an undated treatment record, the Veteran complained of stomach pain that developed the previous night following the consumption of alcohol.  The Veteran reported that he had been diagnosed by his private physician with ulcers.  The assessment was hyperactive ulcers secondary to heavy drinking of alcoholic beverages.  The Veteran was prescribed Maalox.  

As to the Veteran's gastrointestinal claim, private treatment records noted complaints of stomach problems, including vomiting, in October 1985.  The Veteran noted that emergency room treatment providers had diagnosed him with alcoholic gastritis.  For the next few years, the Veteran was treated intermittently for gastritis.

Private treatment records include multiple diagnoses of rhinitis, beginning in 1986.  In addition, the Veteran indicated in December 1988 that he had been sent home from maneuvers in California because of illness, specifically sinus problems.  About one week previously the Veteran had started having nose bleeds and a productive cough.  The treatment provider diagnosed sinusitis.

In January 1988 and January 1992 Reports of Medical History, the Veteran reported a history of mitral valve prolapse associated with chest pain and PUD that had been diagnosed in 1988.  In the January 1988 Report of Medical History, the Veteran also noted past diagnoses of gastritis and sinusitis.  During a January 1988 medical examination, the Veteran's ears, nose, and heart were normal, but there was slight epigastric tenderness to palpation without rebound.  There was a noted history of PUD and sinusitis.  Right ear hearing acuity was noted to be 25 db at 500 Hz, 10 db at 1000 Hz, 15 db at 2000 Hz, and 20 db at 4000 Hz.  During a January 1992 medical examination, the Veteran's ears, nose, abdomen, and heart were normal, but there was a noted history of MVP.  Right ear hearing acuity was noted to be 30 db at 500 Hz, 15 db at 1000 Hz, 10 db at 2000 Hz, and 15 db at 4000 Hz.

The Veteran was diagnosed with PUD in May 1996 and received intermittent treatment for stomach problems thereafter.  

In support of his claim, the Veteran submitted a January 2008 private audiogram performed at his workplace as part of a hearing conservation program.  At that time, the audiogram showed mild high pitch hearing loss bilaterally and normal speech range hearing acuity.  Specifically, right ear hearing acuity was noted to be 20 db at 500 Hz, 20 db at 1000 Hz, 15 db at 2000 Hz, and 35 db at 4000 Hz.

In December 2009, the Veteran complained of a four month history of burning pain in the epigastric area and was diagnosed with dyspepsia.

The Veteran was afforded a VA examination for his claimed right ear hearing loss in March 2012.  The examiner noted review of the claims file.  Audiometric testing showed right ear hearing acuity as 15 db at 500 Hz, 20 db at 1000 Hz, 15 db at 2000 Hz, and 50 db at 4000 Hz.  The examiner diagnosed right ear sensorineural hearing loss.  As to etiology, the examiner concluded that the right ear sensorineural hearing loss was not as least as likely as not caused by or a result of an event in military service.  The rationale was that the Veteran had normal hearing in 1988  and moderate high frequency hearing loss at 6000 Hz in 1992.  In service, the Veteran worked in infantry, combat engineering, and airborne and as a civilian worked as an electrician for 31 years.  In addition, the Veteran reported hearing loss onset in 1987, but retained hearing acuity within normal limits in 1988.  Finally, there were no service records to indicate a hearing loss disability in service.

The Veteran also was afforded a VA examination for his gastrointestinal problems in March 2012.  The examiner noted a diagnosis of a gastric ulcer in 1988 and a 1987 diagnosis of gastritis.  The examiner noted review of the claims file.  The Veteran reported past diagnoses of gastritis and PUD.  He reported symptom onset around 1978 during active duty service, which included heartburn and vomiting with bright red blood on four to five occasions.  The examiner noted that the Veteran denied a history of stomach problems in May 1981, but reported a history of such problems in January 1988.  The examiner also discussed the other medical evidence of records and noted that the first private treatment for stomach problems was from November 1986.  Following physical examination, the examiner concluded that it was less likely than not that the Veteran's gastritis or PUD had its onset during active duty service, during National Guard service, or within one year of separation from active service.  As to rationale, the Veteran denied a history of gastrointestinal problems in May 1981 and in January 1988 the Veteran reported onset of symptoms and testing four to five months previously.  The examiner did note the undated medical document discussing gastrointestinal symptoms, but as the preponderance of the evidence indicated onset of symptoms in 1986 or later (i.e. several years after separation from active service) the examiner did not believe there was a relationship between gastrointestinal symptoms and active service.  While the Veteran was diagnosed with PUD and gastritis during National Guard service, there was no indication that such occurred during ACDUTRA and there was no indication of active disease since 2009.  

The Veteran was afforded a VA examination for nose and sinus problems in March 2012.  The examiner noted review of the claims file.  The examiner noted a 1986 diagnosis of rhinitis and a 1988 diagnosis of acute sinusitis.  The Veteran claimed that his nose and sinus problems began in 1978 during active service after going through a gas chamber wearing a gas mask.  The Veteran contended that thereafter he began having bloody noses and sneezing problems, as well as seasonal allergy problems.  The examiner noted that the Veteran denied a history of hay fever or sinusitis in May 1981, but that by January 1988 the Veteran did report a history of allergies and sinusitis.  The examiner discussed the Veteran's numerous private diagnoses of allergic rhinitis and his December 1988 diagnosis for sinusitis for which the Veteran was "sent from maneuvers in California because of illness."  The examiner noted that there was no documented treatment for sinusitis since 2001.  Following physical examination, the examiner concluded that it was less likely than not that the Veteran's allergic rhinitis or sinusitis had its onset during active duty service, during National Guard service, or within one year of separation from active service.  While the examiner noted that the Veteran may have developed acute sinusitis in 1988 there is no evidence of a current chronic sinusitis disability.  Otherwise, there was no evidence that the Veteran had been treated for sinusitis or allergic rhinitis during active service.  

In a November 2012 addendum, a VA physician considered the additional evidence received since the March 2012 VA examination report, but concluded that the new information would not have altered the opinions or rationale expressed therein as to the gastrointestinal and upper respiratory disability claims.

Thus, the evidence of record reflects that the Veteran does have a current diagnosis of gastrointestinal, upper respiratory, and right ear hearing loss disabilities, or was diagnosed with chronic disabilities of the same at some point during the appellate time period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim").  Having reviewed the complete record, however, the Board concludes that the preponderance of the evidence is against finding that any current gastrointestinal, upper respiratory, or right ear hearing loss disability was incurred in or aggravated by his military service.  

In that regard, the Board finds the March 2012 VA examination reports to be of significant probative value.  The examiners considered the Veteran's claims file, his contentions, the medical evidence of record, and conducted a complete physical examination, but concluded that the Veteran's gastrointestinal, upper respiratory, and/or right ear hearing loss disabilities were less likely than not had their onset during active military service, National Guard service, within one year of active duty, or otherwise caused by military service.  Further, a complete and thorough rationale is provided for the opinions rendered.  The examiners' conclusions are fully explained and consistent with the credible evidence of record.  As to the Veteran's right ear hearing loss, the examiner noted that right ear hearing acuity did not reach the level of a disability in 1988 (or after his period of active military service), that the Veteran never complained about a history of hearing loss during his National Guard service, and that the Veteran's report that hearing problems began in 1987 was not supported by the results of the January 1988 audiogram.  As to the Veteran's upper respiratory disability claim, the examiner noted the absence of treatment for sinusitis or rhinitis during active military service.  The examiner acknowledged that the Veteran may have developed acute sinusitis in 1988 while on maneuvers, but there was no evidence that the Veteran had a current chronic sinusitis disability.  Finally, as to the Veteran's gastrointestinal disability claim, the examiner noted that the Veteran denied a history of gastrointestinal symptoms in 1981, he first sought treatment for these problems several years after active service, and while he was diagnosed with PUD and gastritis while in the National Guard there was no evidence indicating that such diagnoses were made during a period of ACDUTRA.  

The Board acknowledges that while the March 2012 audiological VA examiner stated that the Veteran had normal hearing in January 1988, the Veteran's right ear hearing acuity was 25 dbs at 500 Hz and the Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In testing performed since the filing of the Veteran's claim, however, his right ear hearing acuity at 500 Hz has been at 20 dbs or lower.  As such, the Board does not find the examiner's misstatement as to the right ear hearing acuity in January 1988 to be significant as to the Veteran's current right ear hearing loss disability.

The Board has considered the Veteran's reports that his gastrointestinal and upper respiratory symptoms started in 1978 during his period of active duty service and that his right ear hearing acuity problems began either in 1978 or 1987 as a result of exposure to loud noise during service.  Credibility, however, is an adjudicative and not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's current statements as to the circumstances of his continuity of symptoms are inconsistent with the objective medical record and the Veteran's own more contemporaneous statements.  

In that regard and as noted above, the Veteran specifically denied a history of hearing loss, frequent indigestion, stomach trouble, or ear or nose trouble in May 1981, or about three years after the claimed onset of his gastrointestinal, upper respiratory, and hearing loss problems.  To the extent the Veteran also contends that hearing problems began in 1987, the Veteran also explicitly denied a history of hearing loss in January 1988 and January 1992.    

The Board has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding the claimed in-service incidents and a continuity of symptoms from service.  Instead, several years after the Veteran now claims to have started experiencing symptoms, he explicitly denied such symptoms and, with respect to nose and hearing loss, continued to deny an ongoing history of such problems in January 1988 and January 1992.  Thus, the contemporaneous evidence of record refutes the Veteran's claims that he had ongoing gastrointestinal, upper respiratory, and right ear hearing problems from 1978 (or 1987).  Regardless of whether the Veteran is purposely mischaracterizing the events in service or unintentionally doing so, the ultimate conclusion is that his current statements regarding continuity of gastrointestinal, upper respiratory, and right ear hearing problems from 1978 (or 1987 for hearing loss) are simply not credible evidence.

In conclusion, the March 2012 VA examiners clearly reviewed the Veteran's medical history, interviewed the Veteran, and offered a detailed rationale for their opinions.  In addition, the Board has conceded that no VA or private medical professional has indicated that any gastrointestinal, upper respiratory, or right ear hearing loss disability is related to his military service.  The Veteran's representations regarding continuity of gastrointestinal, upper respiratory, and right ear hearing problems are refuted by the record and deemed less than credible.  Thus, the Board finds the March 2012 VA opinions to be competent and the most persuasive of record.  As such, service connection cannot be granted for the claimed disabilities. 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeals must therefore be denied.

Cardiovascular Disorder

Finally, the Veteran contends that he has a cardiovascular disability, specifically MVP, that was caused or aggravated by his military service.

Entrance and separation examinations from the Veteran's 1978 active duty service are not of record.  Medical examination in May 1981 during the Veteran's ARNG service, however, included normal evaluation of the heart.  Significantly, in a contemporaneous Report of Medical History, the Veteran denied a history of heart trouble.  

In a December 1987 private treatment record, the medical provider indicated that the Veteran had been hospitalized earlier that year for chest pain and found to have mitral valve prolapse.  At the then present time, the Veteran was diagnosed with chest pain that probably was MVP.

In January 1988 and January 1992 Reports of Medical History, the Veteran reported a history of MVP associated with chest pain.  During a January 1988 medical examination, the Veteran's heart was normal, but there was a noted history of MVP.  During a January 1992 medical examination, the Veteran's heart was normal, but again there was a noted history of MVP.  

Thereafter, the Veteran received intermittent treatment for MVP, although during the March 2011 Board hearing he acknowledged that he had received no treatment for MVP since 2008.  

The Veteran was afforded a VA examination for his heart in March 2012.  The examiner noted a diagnosis of MVP.  The Veteran stated that he was diagnosed with MVP in approximately 1979 by military medical professionals.  The examiner noted, however, that in a May 1981 Report of Medical History the Veteran had denied a history of pain or pressure in the chest and that in January 1988 he had reported a history of pain or pressure in the chest and noted a diagnosis of MVP one year previously.  After discussing the Veteran's treatment history, the examiner concluded that the Veteran's MVP represented a congenital malformation, for which there was no evidence of treatment since 2003.  The examiner stated that it was less likely than not that the Veteran's MVP had its onset during active duty service, during National Guard service, or within one year of separation from active service.  The rationale was that MVP was a congenital disorder, although it usually did not present until young adulthood.  Moreover, there was clear evidence from the record that the Veteran had been diagnosed with MVP in 1987, during National Guard service but not during ACDUTRA.  

In a November 2012 addendum, a VA physician considered the additional evidence received since the March 2012 VA examination report, but concluded that the new information would not have altered the opinions or rationale expressed therein.

Thus, the Veteran has a currently diagnosed cardiovascular disability, specifically MVP.  The critical inquiry, therefore, is whether the Veteran's MVP was caused or aggravated by his military service.  For the reasons discussed below, the Board concludes that it was not.

As noted above, a medical examination on entrance into military service is not of record.  In general, a veteran is considered to have been in sound condition upon entry into service, except as to defects, infirmities, or disorders noted on the entrance examination, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease preexisted service and was not aggravated during service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).  However, the Court has held that the presumption of soundness does not apply to congenital defects because such defects are not considered diseases or injuries within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009); see also Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003); Winn v. Brown, 8 Vet. App. 510, 516 (1996).

As noted above, the Veteran has a current diagnosis of MVP.  The March 2012 VA examiner specifically concluded that the MVP constituted a congenital defect of the Veteran's heart.  In that regard, congenital defects or malformations are not considered diseases or injuries for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2011).  As such, a congenital or developmental defect generally may not be service-connected as a matter of law; however, service connection may be granted if such a defect is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  See VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); see also Winn, 8 Vet. App. at 516; Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).

In this case, there is competent and credible evidence that the Veteran had a preexisting congenital defect of the heart, namely MVP, and that this defect was not subject to, or aggravated by, a superimposed disease or injury during service resulting in additional disability.  The Board finds the March 2012 VA opinion of significant probative value.  The opinions were based on review of the claims file, including the Veteran's contentions, and consideration of the evidence from prior physical examination and diagnostic testing.  The opinion provider explicitly concluded that the Veteran's MVP was a congenital disorder.  While the examiner did not specifically opine as to whether the MVP was subject to any superimposed disease or injury as a result of the Veteran's military service.  From context, however, the Board concludes that the examiner did not find any evidence of superimposed injury or disease.  As noted by the examiner, the evidence did not show any treatment for MVP or any associated problems since 2003.  In addition, the examiner noted that an April 2003 treatment record indicated that while the Veteran had MVP he had no associated complaints.  As such, the Board finds these conclusions thorough with sufficient rationale that is supported by the evidence of record.  As such, the Board affords the March 2012 opinion significant probative weight.

There is no VA or private medical evidence to contradict the findings of the March 2012 VA examiner.  Indeed, during his March 2011 Board hearing the Veteran conceded that he had not received any treatment for MVP since 2008 (i.e. the entire appellate time period) and that no medical professional had ever indicated that his MVP was in any way related to the Veteran's military service.

The Board has considered the Veteran's contentions that his chest pain and other symptoms associated with MVP began during his active military service in 1978.  The Board recognizes that the Veteran is competent to report the onset of physical or otherwise observable symptoms, such as chest pain, and his representations in that regard are entitled to some probative weight.  However, the Board affords far greater weight to the medical opinion of the March 2012 VA examiner, who noted that while symptoms of MVP usually did not first manifest until young adulthood it was a congenital disorder.  Moreover, the Board finds the Veteran's representations of chest pain and other heart problems from 1978 significantly problematic in light of the Veteran's explicit denial of a history of heart trouble in May 1981.  In light of the Veteran's conflicting statements and the examiner's presumed greater level of medical expertise, the Board affords far greater weight to the opinions of the March 2012 VA examiner regarding the etiology of the Veteran's MVP.  

In summary, the preponderance of the evidence indicates that the Veteran's MVP is a congenital defect and that any current chest pain or other symptomatology does not represent a superimposed injury or disease on that congenital defect.  In that regards, the Board finds the conclusions of the March 2012 VA opinion provider of significantly more probative value than the Veteran's representations as to the etiology of his MVP.  As such, the Board finds that the benefit of the doubt doctrine is not for application, and that the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a gastrointestinal disability is denied.

Entitlement to service connection for a cardiovascular disability is denied.

Entitlement to service connection for an upper respiratory disability is denied.

Entitlement to service connection for right ear hearing loss is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


